
	
		I
		111th CONGRESS
		1st Session
		H. R. 3424
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Neal of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow
		  the deduction for excess non-taxed reinsurance premiums with respect to United
		  States risks paid to affiliates.
	
	
		1.Disallowance of deduction for
			 excess non-taxed reinsurance premiums paid to affiliates
			(a)In
			 generalSubsection (b) of
			 section 832 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(9)Limitation on
				deduction for excess non-taxed reinsurance premiums paid to affiliates
						(A)In
				generalNo deduction shall be allowed under paragraph (4) for so
				much of the affiliated non-taxed reinsurance premiums paid by a covered
				insurance company during the taxable year as exceeds the sum of—
							(i)the premium
				limitation for such taxable year, plus
							(ii)the qualified
				ceding commissions with respect to such premiums.
							(B)Affiliated
				non-taxed reinsurance premiumsFor purposes of this
				paragraph—
							(i)In
				generalThe term
				affiliated non-taxed reinsurance premium means any reinsurance
				premium paid directly or indirectly to an affiliated corporation if, with
				respect to such affiliated corporation, such premium is neither subpart F
				income (as defined in section 952) nor subject to tax under this
				subtitle.
							(ii)Netting of
				premiums paid to covered insurance company by affiliatesThe
				amount of premiums which would (but for this clause) be treated as affiliated
				non-taxed reinsurance premiums with respect to any affiliated corporation for
				any taxable year shall be reduced (but not below zero) by any reinsurance
				premiums paid directly or indirectly to the covered insurance company by such
				affiliated corporation during such taxable year.
							(iii)Premiums
				treated as non-taxed to extent of treaty reductionRules similar
				to the rules of section 163(j)(5)(B) shall apply for purposes of determining
				the extent to which tax is imposed by this subtitle with respect to any
				premium.
							(C)Premium
				limitationFor purposes of
				this paragraph—
							(i)In
				generalThe term premium limitation means, with
				respect to any covered insurance company for any taxable year, the excess
				of—
								(I)the product of the
				gross premiums written by such covered insurance company on insurance contracts
				during the taxable year multiplied by the industry fraction for such taxable
				year, over
								(II)the aggregate
				reinsurance premiums paid by such covered insurance company during the taxable
				year which are not affiliated non-taxed reinsurance premiums.
								Such
				limitation shall not be less than zero.(ii)Industry
				fractionIn the case of any taxable year beginning in a calendar
				year, the term industry fraction means the fraction, determined
				by the Secretary on the basis of published aggregate data from annual
				statements of insurance companies—
								(I)the numerator of
				which is the aggregate reinsurance premiums paid by covered insurance companies
				to non-affiliated corporations during the second preceding calendar year,
				and
								(II)the denominator
				of which is the aggregate gross premiums written by covered insurance companies
				during such second preceding calendar year.
								(iii)Separate
				application to each line of businessWith respect to each line of
				business—
								(I)the Secretary shall determine a separate
				industry fraction with respect to each such line of business, and
								(II)subparagraph (A)
				shall be applied separately to each such line of business by taking into
				account the industry fraction determined with respect to such line of
				business.
								(D)Qualified ceding
				commissionFor purposes of
				this paragraph, the term qualified ceding commission means, with
				respect to the affiliated non-taxed reinsurance premiums paid by a covered
				insurance company during any taxable year, the product of—
							(i)the ceding
				commissions which are paid to such company with respect to such premiums and
				which are included in income of such company, multiplied by
							(ii)a
				fraction—
								(I)the numerator of which is so much of such
				premiums as exceeds the premium limitation for such taxable year, and
								(II)the denominator of which is the aggregate
				amount of such premiums.
								(E)Election to
				treat reinsurance income as effectively connected
							(i)In
				generalA specified
				affiliated corporation may elect for any taxable year—
								(I)to treat specified
				reinsurance income as income effectively connected with the conduct of a trade
				or business in the United States, and
								(II)to be treated as
				carrying on an insurance business within the United States.
								(ii)Specified
				affiliated corporationFor
				purposes of this subparagraph, the term specified affiliated
				corporation means any affiliated corporation which—
								(I)is a foreign
				corporation which would qualify under part I or this part for the taxable year
				if it were a domestic corporation,
								(II)waives all
				benefits granted by the United States under any treaty between the United
				States and any foreign country with respect to specified reinsurance income
				with respect to which the election under clause (i) applies, and
								(III)meets such
				requirements as the Secretary shall prescribe to ensure that tax on such income
				is properly determined and paid.
								(iii)Specified
				reinsurance incomeFor purposes of this subparagraph, the term
				specified reinsurance income means, with respect to any
				specified affiliated corporation for any taxable year—
								(I)all reinsurance premiums which would (but
				for the election made under this subparagraph) be affiliated non-taxed
				reinsurance premiums and which are received by such corporation during such
				taxable year directly or indirectly from covered insurance companies with
				respect to which such corporation is affiliated, and
								(II)so much of the
				net investment income (within the meaning of section 842(b)) for such taxable
				year as is allocable to reinsurance premiums with respect to which an election
				under clause (i) applies for such taxable year or any prior taxable
				year.
								(iv)Rules related
				to electionAny election under clause (i) shall—
								(I)be made at such
				time and in such form and manner as the Secretary may provide, and
								(II)apply for the
				taxable year for which made and all subsequent taxable years unless revoked
				with the consent of the Secretary.
								(F)Other
				definitions and special rulesFor purposes of this
				paragraph—
							(i)Covered
				insurance companyThe term covered insurance
				company means any insurance company subject to the tax imposed by
				section 831.
							(ii)Treatment of
				controlled groupAll domestic members of a controlled group of
				corporations (as defined in section 1563) of which a covered insurance company
				is a member shall be treated as one corporation.
							(iii)Affiliated
				corporationsA corporation shall be treated as affiliated with a
				covered insurance company if both corporations are members of the same
				controlled group of corporations, as defined in section 1563(a) except
				that—
								(I)more than
				25 percent shall be substituted for at least 80 percent
				each place it appears in section 1563(a)(1), and
								(II)the determination
				shall be made without regard to subsections (a)(4), (b)(2)(C), (b)(2)(D), and
				(e)(3)(C) of section 1563.
								(iv)Treatment of
				reinsurance assumed by covered insurance companyReinsurance
				ceded by a non-affiliated corporation to a covered insurance company shall be
				taken into account in the same manner as premiums written by such covered
				insurance company.
							(G)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				or to prevent the avoidance of the purposes of this paragraph, including
				regulations which provide for the application of this section to alternative
				reinsurance transactions, fronting transactions, conduit and reciprocal
				transactions, and any economically equivalent
				transactions.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
